Citation Nr: 1444726	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period from July 21, 2008 to March 21, 2010.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period since March 22, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 22, 2010.  

REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection and a 30 percent rating for PTSD, effective July 21, 2008.  

An April 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective March 22, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  Additional evidence was submitted at that time and the Veteran waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The Board notes that the April 2012 RO decision (noted above) also granted a TDIU, effective March 22, 2010.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that entitlement to a TDIU rating for the period prior to March 22, 2010, is part of the claim for entitlement to an initial rating higher than 30 percent for PTSD for the period from July 21, 2008 to March 21, 2010.  As such, the Board has characterized the issues as indicated on the title page.  

The issue of entitlement to a TDIU for the period prior to March 22, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD for the period from July 21, 2008 to March 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  Since the award of service connection, the criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in July 2008 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with the initial rating after the award of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in August 2011.  VA examinations were conducted in January 2009 and in September 2011.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A February 2009 RO decision rating granted service connection and a 30 percent rating for PTSD, effective July 21, 2008.  An April 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective March 22, 2010.  Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 30 percent for PTSD for the period from July 21, 2008 to March 21, 2010, and an initial rating higher than 70 percent for PTSD for the period since March 22, 2010.  

From July 21, 2008 to March 21, 2010

A January 2009 VA psychiatric examination report noted that the Veteran served in the Army from June 1969 to December 1970.  The Veteran reported that prior to his period of service, he graduated from high school and had an associate of arts degree from an engineering school.  The Veteran stated that following his discharge form service, he attended a university for three years, but that he dropped out secondary to difficulties with concentration and began working as a carpenter.  He indicated that he was married from 1976 to 1984 and that his marriage ended in divorce because he became volatile.  It was noted that from 1985 to 1989, the Veteran continued working as a carpenter.  The Veteran stated that he remarried in 1988 and has remained married.  He reported that he had no children from either marriage.  The Veteran indicated that from 1989 to 1999, he worked for a construction company initially as a carpenter, and that he then moved up to become a supervisor and then a project manager.  He maintained that he was laid off from the project manager position in 1999, and that he subsequently worked as a supervisor at Schuchart from 1999 to 2003.  The Veteran stated that he became overwhelmed with anxiety associated with safety issues at that position and was terminated.  

The Veteran indicated that he had recently been employed at Kruse Brothers and that he was a construction supervisor.  He stated that he supervised fifteen employees and that his present position was going "okay."  The Veteran related that he was uncertain regarding his relationships with his immediate supervisors and that he was apprehensive regarding his ability to maintain employment.  The Veteran indicated that he was treated by a private psychologist (Dr. Phillips) for anxiety symptoms based on his experiences in Vietnam, but that he was not taking medication.  He stated that in 2007, he began seeking to reunite with fellow soldiers that he served with and that he found out that many of the soldiers had died and/or committed suicide, which sent him into an acute state of anxiety.  

The examiner reported that the Veteran was dressed in casual work clothing and that he appeared cleaned and groomed.  The examiner stated that the Veteran was fully oriented in all spheres, and that he appeared to be a forthright historian.  It was noted that the Veteran's responses to questions were abundant and complete, and that he demonstrated an adequate fund of knowledge.  The examiner reported that the Veteran's speech was of an irregular rhythm at times, particularly when discussing the loss of fellow soldiers during which he became tearful.  It was noted, however, that the Veteran was able to compose himself.  The examiner indicated that expressed cognitions were, overall, directed and appropriate to the topic and were without indication of a psychosis, a delusion disorder, or of loosened association or organicity.  The Veteran's affect was fairly rigid and brittle.  The examiner maintained that the Veteran's dominant mood was anxious and, at times, tearful, as well as, at times, depressed.  It was noted that the Veteran reported no significant difficulties with recent or remote memories, but that he did report difficulties with concentration as a result of sleep disturbances.  

The examiner stated that the Veteran reported intrusive thoughts and recollections regarding his traumas during his military service on a nearly daily basis which gave rise to primary symptoms of anxiety and emotional lability.  It was noted that during the course of recounting such events, the Veteran became tearful and had to compose himself.  The examiner maintained that the Veteran did experience traumas that were life-threatening and that took the lives of other soldiers in his presence, which impacted him at the time and caused a delayed impact presently.  It was noted that the Veteran reported that he had nightmares several times a week with anxiety and agitation that was moderate to severe.  The Veteran reported that he could only sleep three hours.  The examiner indicated that the Veteran was quite reluctant to engage in conversation regarding personal traumas out of feelings of guilt and shame.  The examiner remarked that the Veteran presented as being emotionally blunted and that he lacked any real positive expectations for future events.  It was noted that evidence for hyperarousal was indicated by significant difficulty with sleep and hypervigilance, which impacted his ability to concentrate.  The examiner reported that the Veteran stated that during periods of anxiety, he experienced an increased heart rate, an increased galvanic skin response, tightness of his chest, and gastrointestinal tract irritability.  

The examiner indicated that the Veteran's presented with primary symptoms of PTSD that were moderately severe and were more probably than not secondary to traumas he experiences while servicing in the military and were indicative of meeting the DSM-IV criteria.  The examiner maintained that the overall impact of the Veteran's present psychological stress posed at least moderate difficulties for him in social and occupational interactions secondary to anxiety and difficulties with concentration, irritability, an emotional lability.  It was noted that the Veteran did report that he was able to carry out his routine tasks, but that he found cognitive tasks more challenging.  The examiner reported that the Veteran adapted poorly to changes in routine and that he struggled with figures of authority.  

The diagnosis was PTSD, chronic to moderately severe.  A GAF score of 51 to 52 was assigned, with the highest level in the past six months also listed as 51 to 52.  The examiner commented that the overall impact of the Veteran's present psychological stress did, in and of itself, cause him moderate difficulties in both social and occupational interactions secondary to irritability, hypervigilance, difficulty with concentration, difficulty in adapting to a changed environment, and difficulty with figures of authority.  

VA treatment records dated from March 2009 to September 2009 did not refer to treatment for PTSD.  

The medical evidence for the period from July 21, 2008 to March 21, 2010, showed that the Veteran had been married to his second wife since 1988, and that he had no children from his marriages.  He stated that his first marriage ended in divorce because he was volatile.  The Veteran was presently working as a construction supervisor.  The Veteran reported that he was uncertain about his relationships with his immediate supervisors and that he was apprehensive about his ability to maintain employment.  A January 2009 VA psychiatric examination report indicated a GAF score of 51 to 52, which was suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The diagnosis was PTSD, chronic, to moderately severe.  The examiner also reported that the overall impact of the Veteran's present psychological stress did, in and of itself, cause him moderate difficulties in both social and occupational interactions secondary to irritability, hypervigilance, difficulty with concentration, difficulty in adapting to a changed environment, and difficulty with figures of authority.  

The Board notes that in a subsequent March 22, 2010 statement, just one day after the period in question, Dr. Phillips indicated that the Veteran suffered from chronic irritability, anxious arousal, angry and sometimes rage-driven reactions, frequent panic episodes, poor impulse control when stressed, or social avoidance.  Additionally, in a subsequent August 2014 statement, Dr. Phillips reported that it was important to note that the described symptoms in his March 22, 2010 statement, were present in the Veteran when he first began treatment in March 2008.  Dr. Phillips commented that the severity of the Veteran's symptoms in 2008 were essentially the same as in 2010, and that those symptoms were primarily the reason the Veteran sought treatment at that time.  Dr. Phillips also commented that it was his professional opinion that the Veteran was essentially unemployable, from the standpoint of sustaining gainful employment, beginning approximately when he sought treatment in March 2008, which was ultimately reflected in his departure from the workforce in October 2009.  

Viewing all the evidence pertaining to the period from July 21, 2008, to March 21, 2010, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment as required for a 100 percent rating for the period from July 21, 2008 to March 21, 2010.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  Thus, the 70 percent rating being assigned adequately addresses his PTSD symptomatology for the period from July 21, 2008, to March 21, 2010.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been 70 percent disabling for the period from July 21, 2008 to March 21, 2010.  

Thus, a higher rating to 70 percent, and no more, is warranted for PTSD for the period from July 21, 2008 to March 21, 2010.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a total rating for PTSD for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Since March 22, 2010

Private and VA treatment records dated from August 2010 to September 2011 show treatment for multiple disorders, including PTSD.  For example, a March 22, 2010 statement from Dr. M. J. Phillips, a psychologist, noted that he had treated the Veteran since 2008 during two separate periods from March 2008 to September 2008, and from January 2010 to the present.  Dr. Phillips stated that the Veteran's treatment had focused on PTSD and related issues in his personal, social, and occupational functioning.  It was noted that the Veteran sought treatment in March 2008 after he had contacted a couple of men he served with in Vietnam, and he had found out how poorly most of the men had faired since returning home.  Dr. Phillips reported that the reports and stories from those men set in motion for the Veteran a persistent recall of distressing events, as well as the overwhelming emotions associated with his war experience.  It was noted that over the course of a few months in 2008, the Veteran was locked into a pattern of experiencing distressing recollections along with new, equally disturbing realizations, that collectively fueled an escalation of PTSD symptoms.  Dr. Phillips indicated that after the Veteran gained some understanding of his PTSD and a perspective on his own experience, he was able to make more sense of the emotional distress and confusion he was experiencing in his daily life.  Dr. Phillips stated that, at that time, the Veteran was functioning at a marginal level and that he was required to put all his available time towards the demands of his work in an attempt to stay employed.  

Dr. Phillips stated that the Veteran returned to treatment in January 2010 after he lost his most recent job.  It was noted that the Veteran found himself in a daily struggle with overwhelming emotional conditions, which involved essentially a continuation of the same PTSD-related issues that he had suffered from all along.  Dr. Phillips stated that the Veteran had taken extraordinary measures to gain some measure of relief from his emotional distress in recent years in order to have just enough control and stability to make it through each work day.  It was noted that the Veteran's coping routine was an enormous effort, but that it was unsustainable in terms of his physical and mental health.  Dr. Phillips remarked that the Veteran's efforts prolonged his employment, but took a devastating toll on his social and general health.  

Dr. Phillips maintained that the Veteran's efforts did not adequately control or significantly reduce his chronic irritability, anxious arousal, angry and sometimes rage driven reactions, frequent panic episodes, poor impulse control when stressed, or social avoidance.  As to the Veteran's prominent PTSD symptoms, Dr. Phillips reported that the Veteran experienced panic episodes when he awakened from a distressing dream and/or nightmare and that he also experienced daytime panic episodes on a less frequent basis.  It was noted that the Veteran's anxious arousal took the form of pressure and tangential speech, physical tension, and difficulty with concentration, as well as irritability, poor stress tolerance, and impulsive outbursts.  As to irritability and outbursts of rage, Dr. Phillips stated that the Veteran worked hard to manage persistent feelings of irritability, which were greatly intensified in work settings due to stressors and his low stress tolerance, inadequate sleep, and difficulty with work relationships.  It was noted that the Veteran had been dismissed from two jobs for reasons related to such behaviors (Schuchart Corporation in 2008 and Kruse, Inc., in October 2009).  

Dr. Phillips indicated that impaired impulse control and deficient judgment were evident in the Veteran's behavior when under stressful conditions that required sound decision making and good communication.  Dr. Phillips maintained that the Veteran had experienced thoughts of suicide on a fairly consistent basis over the past few years, but with the absence of intent or suicide attempts.  Dr. Phillips reported that the Veteran also had a pattern of social avoidance and that most of his socializing, to the extent that it existed, was done with his spouse.  It was noted that except for a few circumstances with a few friends, he stayed largely isolated.  

A February 2011 statement from Dr. Phillips provided essentially the same information as his March 2010 statement.  However, Dr. Phillips did specifically indicate, pursuant to the February 2011 statement, that the Veteran's symptoms did ultimately result in his loss of employment and his ongoing inability to sustain employment.  

Records from SSA indicated that the Veteran was receiving disability compensation.  

A September 2011 VA psychiatric examination noted that the Veteran described current symptoms of explosive-violent fits of rage, which were followed by remorse and depression.  He stated that such episodes would occur about every three days.  The Veteran indicated that he continued to have troubling memories of Vietnam and that he was angry that he could not stop such memories.  He related that he also had difficulty getting along with others.  It was noted that the severity of the Veteran's symptoms were moderate and that they would wax and wane.  The Veteran reported that his symptoms affected his daily functioning in that he had lost his desire to participate in activities and that he had lost his motivation to perform maintenance on his home, or even read.  The Veteran stated that he had alienated his friends due to his anger-management problems.  He maintained that he was not presently working.  He reported that he suffered a panic attack and flashback at work in 2007.  The Veteran indicated that he had suffered from trouble sleeping for the past four years.  It was noted that the Veteran did not have a history of violent behavior or suicide attempts.  

The Veteran reported that he was not currently receiving treatment for his condition.  He stated that he had received psychotherapy as often as once a week, and that the response had been marginally positive.  It was noted that the Veteran had not been hospitalized for psychiatric reasons.  The Veteran reported that he had two siblings and that his he had a distant relationship with his brother, and a strained relationship with his sister.  He stated that he was presently married and that his relationship with his wife was strained.  The Veteran reported that since leaving the military, he had worked as a carpenter, foreman, and superintendent for thirty-five years.  He indicated that his relationships with his supervisors and coworkers were fair.  He also reported that that he had conflicts with his supervisors over safety issues.  The Veteran maintained that he had alienated most other people and had become very lonely.  He asserted that he had not worked since 2007.  He stated that he was employed as superintendent for six months at that time and that he was laid due to his outbursts and defensiveness.  

The examiner reported that the Veteran's appearance, behavior, and hygiene were appropriate, and that he maintained good eye contact throughout the examination.  It was noted that the Veteran was a reliable historian.  The examiner stated that the Veteran's orientation was within normal limits, and that his affect showed anxiety a depressed mood, and impaired impulse control.  The examiner maintained that the Veteran's communication and speech were within normal limits.  It was noted that the Veteran's concentration was also within normal limits.  The examiner indicated that the Veteran had panic attacks that would occur less than once a week.  The examiner related that the Veteran had signs of suspiciousness in that he reported that he trusted almost nobody.  The examiner stated that there was no report of delusions or hallucinations and that no delusions or hallucinations were observed.  It was noted that obsessive-compulsive behavior was absent.  

The examiner reported that the Veteran's thought processes were appropriate and that he was able to understand directions.  The examiner stated that the Veteran did not have slowness of thought and that he did not appear confused.  It was noted that the Veteran's judgment was not impaired and that his abstract thinking was normal.  That examiner indicated that the Veteran's memory was impaired to a mild degree in that he would forget names, directions, and recent events.  The examiner reported that suicidal and homicidal ideation was absent.  It was noted that the Veteran had behavioral, cognitive, social, affective, and somatic symptoms attributed to PTSD which were described as re-experiencing of the traumatic events and additional symptoms sufficient to warrant the diagnosis of PTSD.  

The diagnosis was PTSD.  A GAF score of 50 was assigned.  The examiner indicated that the Veteran met the criteria for PTSD according to DSM-IV and discussed the relevant criteria.  The examiner commented that the Veteran's unemployment was at least as likely as not caused by his mental disorder in that he was so defensive and easily angered in relation to traumatic events.  The examiner stated that the Veteran's level of defensiveness and distress was incompatible with most employment situations.  The examiner reported that the Veteran was so angry and defensive regarding war, trauma, and social issues that he was easily set off into a rage, regardless of the negative consequences to himself.  The examiner remarked that, therefore, the Veteran was unlikely to succeed in most work settings due to those problems.  

The examiner reported that the Veteran presented as under tremendous pressure due to his severe symptoms.  It was noted that the Veteran was alienated from most people and that he was frequently miserable.  The examiner stated that the effects of the Veteran's PTSD on his employment and overall quality of life included a decreased capacity for getting along with others and focusing on content other than his reactions to trauma.  The examiner reported that, mentally, the Veteran occasionally had some interference in performing activities of daily living because of low motivation.  The examiner commented that the best description of the Veteran's psychiatric impairment was that his symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The examiner stated that the Veteran had near continuous depression affecting his ability to function independently, appropriately, and effectively, as well as impaired impulse control such as unprovoked irritability with periods of violence.  It was noted that the Veteran also suffered from difficulty in adapting to stressful circumstances including work or a work-like setting, and that he had an inability to establish and maintain effective relationships.  The examiner indicated that the Veteran was currently able to maintain effective family role functioning.  The examiner related that the Veteran had interference with recreation or leisurely pursuits because he avoided others much of the time.  It was noted that the Veteran had difficulty understanding commands.  The examiner remarked that the prognosis for the Veteran's psychiatric condition was poor.  

Private and VA treatment records dated from September 2011 to August 2014 refer to continuing treatment.  In an August 2014 statement, Dr. Phillips noted that in his March 22, 2010 report, he outlined the Veteran's most prominent symptoms along with a narrative of each symptom.  Dr. Phillips stated that it was important to note that the described symptoms were present in the Veteran when he first began treatment in March 2008.  Dr. Phillips commented that the severity of the Veteran's symptoms in 2008 were essentially the same as in 2010, and that those symptoms were primarily the reason the Veteran sought treatment at that time.  

Dr. Phillips reported that it had been established that the Veteran remained employed until 2009.  Dr. Phillips stated that in the approximately two years prior to that time, the Veteran's ability to maintain employment was marginal at best.  It was noted that the Veteran's extraordinary efforts to hold himself together in order to maintain employment came at a considerable cost to his health and mental well-being.  Dr. Phillips commented that it was his professional opinion that the Veteran was essentially unemployable, from the standpoint of sustaining gainful employment, beginning approximately when he sought treatment in March 2008, which was ultimately reflected in his departure from the workforce in October 2009.  

The evidence for the period since March 22, 2010, shows that the Veteran has been unemployed since October 2009.  He is still married, but has a strained relationship with his wife.  He also has a distant relationship with his brother and a strained relationship with his sister.  A September 2011 VA psychiatric examination report indicates a GAF score of 50, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Additionally, the VA examiner specifically indicated that the best description of the Veteran's psychiatric impairment was that his symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

Further, the Board notes that in a prior March 22, 2010 statement, Dr. Phillips reported that the Veteran had symptoms such as chronic irritability, anxious arousal, angry and sometimes rage-driven reactions, frequent panic episodes, poor impulse control when stressed, or social avoidance.  In a subsequent August 2014 statement, Dr. Phillips specifically indicated that it was his professional opinion that the Veteran was essentially unemployable, from the standpoint of sustaining gainful employment, beginning approximately when he sought treatment in March 2008, which was ultimately reflected in his departure from the workforce in October 2009.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for the period since March 22, 2010.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 70 percent disabling since March 22, 2010.  

The preponderance of the evidence is against the claim for entitlement to an initial rating higher than 70 percent for PTSD for the period since March 22, 2010; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

The evidence shows that the Veteran's service-connected PTSD results in psychiatric symptoms such as continuous depression affecting his ability to function independently, appropriately, and effectively: impaired impulse control such as unprovoked irritability with periods of violence: a difficulty in adapting to stressful circumstances including work or a work-like setting; and an inability to establish and maintain effective relationships.  The rating criteria considered in this case reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hypertension is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  The Board does not find that it must defer the extraschedular analysis in light of remanding the TDIU issue because the TDIU issue may also take into account the Veteran's service-connected heart disease.


ORDER

An initial higher rating of 70 percent is granted for PTSD for the period from July 21, 2008, to March 21, 2010, subject to the laws and regulations governing the payment of monetary awards.

An initial rating higher than 70 percent for PTSD is denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating for the period prior to March 22, 2010.  The Board has granted a higher initial rating of 70 percent for the Veteran's service-connected PTSD for the period from July 21, 2008 to March 21, 2010.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating for the period prior to March 22, 2010.

Additionally, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities for the period prior to March 22, 2010, without such an opinion.

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to March 22, 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities rendered him unemployable for the period prior to March 22, 2010.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the functional impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to March 22, 2010.  If the examiner finds the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during the period prior to March 22, 2010, the examiner, if possible, must indicate that date that such occurred.  

If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period prior to March 22, 2010, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


